DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed November 17, 2020.
Claims 2, 13, and 21 have been newly amended.
Claim 4 was previously cancelled.
Claims 1, 3, 5-12, and 14-20 are in their original or previous presentation.
Claims 1-3 and 5-21 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-3, 5-12 and 13-20), which recite steps of developing a model of a patient’s anatomical structure, processing images, displaying the images, superimposing critical structures within the patient over the displayed images, determining where the images were taken, and displaying the model with the location where the images were taken.  
These steps of developing a model of a patient’s anatomical structure, processing images, displaying the images, superimposing critical structures within the patient over the displayed images, determining where the images were taken, and displaying the model with the location where the images were taken, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a software application stored on a memory and executed by a processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0071], see MPEP 2106.05(f))
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves receiving, processing, and outputting data.  The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to process and display images and information instead of actually treating patients.  Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application.  Accordingly, the claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miga (US 2013/0063434 A1), in view of Mundy et al. (US 2003/0095692 A1).
Regarding claims 1 and 13, Miga teaches
storing a software application on a memory associated with a computer, which when executed by a processor causes the software application to:
Miga teaches a computer (which includes memory capabilities; [0202]) executing software ([0140])
develop a model of a patient's anatomical structure;
Miga teaches generating a tetrahedral volumetric mesh from the tessellated 3D surface of the organ of interest (equivalent to developing a model of the patient’s anatomical structure; [0020])
process images of the patient's anatomy;
Miga teaches acquiring and segmenting images of the organ of interest of the patient ([0017]-[0018])
display the images of the patient's anatomy on a user interface associated with the computer;
Miga teaches displaying the images of the patient’s anatomy on a user interface of the system (Fig. 4)
display the model of the patient's anatomical structure on the user interface
Miga teaches displaying the model of the patient’s anatomical structure on a user interface (Fig. 4)
Miga does not explicitly teach
superimpose critical structures within the patient over the displayed images of the patient's anatomy;
However, Miga does teach superimposing 3D segmented surfaces over tomographic volumes.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga to superimpose critical structures within the patient over displayed images of the patient’s anatomy with the motivation to improve the fidelity of anatomical modeling, as recognized by Miga in [0228].
Miga does not teach, but Mundy teaches
determine a location within a body cavity of the patient where the images of the patient's anatomy were taken; and
Mundy teaches acquiring images of the patient’s anatomy and processing the images to define them as the patient’s lung region ([0026])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga to determine the location as in Mundy with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].
the displayed model indicating the determined location where the images of the patient's anatomy were taken.
Mundy teaches presenting the pictures of the identified lung region along with identified regions [0026]
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga to display the determined location of Mundy with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].
Regarding claims 5 and 17, Miga and Mundy teach the limitations of claims 1 and 13.  Miga further teaches 
when the software application is executed by the processor, the processor causes the software application to display a CT image associated with the location where the images of the patient's anatomy were taken.
Miga teaches displaying a CT image associated with the location where the images of the patient’s anatomy were taken (Fig. 4)
Regarding claim 8, Miga and Mundy teach the limitations of claim 1.  Miga further teaches
the model of the patient's anatomical structure is a model of the patient's lungs.
Miga teaches the organ of interest (of which images are taken and models are formed) can include the lungs ([0016])
Regarding claims 12 and 20, Miga and Mundy teach the limitations of claims 1 and 13.  Miga further teaches
the model of the patient's anatomical structure is an anatomical structure selected from the group consisting of the liver, the spleen, the kidney, and the adrenal gland.
Miga teaches the organ of interest (equivalent to an anatomical structure) can be a liver, or kidney.
Miga does not explicitly teach that the group also consists of the spleen and adrenal gland.  However, Miga does teach that the group can include soft tissues.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have included the spleen and adrenal gland into the group of anatomical structures of Miga and Mundy with the motivation to improve the fidelity of anatomical modeling, as recognized by Miga in [0228].
Regarding claim 18, Miga and Mundy teach the limitations of claim 13.  Miga does not explicitly teach
the collapsed model of the patient's anatomical structure is a collapsed model of the patient's lungs.
However, Miga does teach the organ of interest (of which images are taken and models are formed) can include the lungs ([0016]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to make a collapsed model of the patient’s lungs with the motivation to improve the fidelity of anatomical modeling, as recognized by Miga in [0228].
Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miga (US 20130063434 A1), in view of Mundy et al. (US 2003/0095692 A1), in further view of Scheib (US 2020/0015925 A1).
Regarding claims 2 and 14, Miga and Mundy teach the limitations of claims 1 and 13.  Miga and Mundy do not teach, but Scheib teaches
when the software application is executed by the processor, the processor causes the software application to display a distance between the surgical instrument and critical structures within the patient's body cavity on the user interface.
Scheib teaches indicating a proximity of a surgical device to a critical structure of a patient.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the proximity of Scheib with the motivation to improve the visualization of the patient’s anatomy, as recognized by Scheib in [0068].
Regarding claim 19, Miga and Mundy teach the limitations of claim 18.  Miga and Mundy do not teach, but Scheib teaches
when the software application is executed by the processor, the processor causes the software application to identify locations of lymph nodes within a patient's lung and generate a lymph node map based on the identified locations of the lymph nodes.
Scheib teaches mapping locations of lymph nodes in the lymphatic system ([0072]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to perform the identification of Scheib with the motivation to improve the visualization of the patient’s anatomy, as recognized by Scheib in [0068].
Claims 3, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miga (US 20130063434 A1), in view of Mundy et al. (US 2003/0095692 A1), in further view of Lang (US 2017/0258526 A1).
Regarding claims 3 and 15, Miga and Mundy teach the limitations of claims 1 and 13.  Miga and Mundy do not teach, but Lang teaches
when the software application is executed by the processor, the processor causes the software application to display a status of pre- determined surgical steps on the user interface.
Lang teaches displaying surgical steps that have been performed, and surgical steps that have not yet been performed ([0427]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the surgical steps of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].
Regarding claim 7, Miga and Mundy teach the limitations of claim 1.  Miga and Mundy do not teach, but Lang teaches
when the software application is executed by the processor, the processor causes the software application to enable a clinician to select data to display relating to the surgical procedure on the user interface.
Lang teaches the surgeon can execute commands to display or hide surgical steps as well as pre-operative and intra-operative data on the user interface ([0147]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the data of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].
Regarding claim 16, Miga and Mundy teach the limitations of claim 13.  Miga and Mundy do not teach, but Lang teaches 
when the software application is executed by the processor, the processor causes the software application to display the vitals of the patient on the user interface
Lang teaches displaying the patient’s vital signs on a user interface ([1293])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the vitals of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miga (US 20130063434 A1), in view of Mundy et al. (US 2003/0095692 A1), in further view of Yoo et al. (US 2017/0361093 A1).
Regarding claim 6, Miga and Mundy teach the limitations of claim 1.  Miga and Mundy do not teach, but Yoo teaches
when the software application is executed by the processor, the processor causes the software application to display a timer associated with a duration of the surgical procedure.
Yoo teaches displaying a timer value showing the duration of the therapy that has occurred ([0070]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the procedure timer of Yoo with the motivation to decrease the cost of treatment, as recognized by Yoo in [0019].
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miga (US 20130063434 A1), in view of Mundy et al. (US 2003/0095692 A1), in further view of Lang et al. (US 2017/0258526 A1), in further view of Scheib (US 2020/0015925 A1).
Regarding claim 9, Miga, Mundy and Lang teach the limitations of claim 7.  Miga, Mundy, and Lang do not teach, but Scheib teaches
when the software application is executed by the processor, the processor causes the software application to identify locations of lymph nodes within a patient's lung and generate a lymph node map based on the identified locations of the lymph nodes.
Scheib teaches mapping locations of lymph nodes in the lymphatic system ([0072]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga, Mundy, and Lang to perform the identification of Scheib with the motivation to improve the visualization of the patient’s anatomy, as recognized by Scheib in [0068].
Regarding claim 10, Miga, Mundy, Lang, and Scheib teach the limitations of claim 9.  Mundy does not explicitly teach
when the software application is executed by the processor, the processor causes the software application to identify enlarged lymph nodes using patient data.
However, Mundy does teach detecting the size of a nodule ([0085]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga, Mundy, Lang, and Scheib to identify enlarged lymph nodes using the processes of Mundy with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].
Regarding claim 11, Miga, Mundy, Lang, and Scheib teach the limitations of claim 10.  Lang does not explicitly teach
when the software application is executed by the processor, the processor causes the software application to display a status of each lymph node on the user interface, the status relating to a position of each lymph node, and which lymph nodes have been removed by the clinician.
However, Lang does teach the use of attachable markers for instances such as where tissue has been removed in a surgical site ([0408]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga, Mundy, Lang, and Scheib to mark the positions of each lymph node or removed lymph node with the markers of Lang, with the motivation to improve the accuracy of subsequent surgical steps in a procedure, as recognized by Lang in [0441].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 2019/0027252 A1) in view of Friedlander et al. (US 2018/0146839 A1). 
Regarding claim 21, Calhoun teaches
a computer including a memory, a processor and a display;
Calhoun teaches the system includes a processor, memory ([0009]) and a display ([0038]).
a hospital information system (HIS) in communication with the computer and
Calhoun teaches the system is connected to a database (equivalent to a hospital information system; [0037])
operably connected to one or more of a picture archiving system (PACS), a radiology information system (RIS), an electronic medical records (EMR) system, a laboratory information system (LIS) or a cost and inventory system (CIS);
Calhoun teaches the database connected to the system may also include images (equivalent to PACS), and information such as “cancer subtype determined from the histopathology report” (equivalent to laboratory information; [0037]).
a first application stored in the memory and executable by the computer, the first application receiving data via the HIS to generate a pre-operative plan, wherein the pre-operative plan includes a computational lung model (CLM) of at least a portion of a surgical site;
Calhoun teaches the system provides an optimal treatment or treatment plan (equivalent to a pre-operative plan) based on an assessment of risks, which is based on medical information about the patient (such as x-rays, CT scans from the database; [0042]), which includes a machine learning model of tissue such as the lungs (equivalent to a computational lung model; [0036]).
Calhoun does not explicitly teach 
displaying the pre- operative plan on the display via a user interface
However, Calhoun does teach displaying information on a user interface ([0008]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Calhoun to display the treatment plan with the motivation to improve the analysis of information for diagnosis and treatment of patients, as recognized by Calhoun in [0004].
Calhoun does not teach, but Friedlander teaches
a second application stored in the memory and in communication with the first application and receiving image data from a thoracoscope, the image data including a location within a body cavity of the patient where the images were taken, wherein the second application displays a live image of the surgical site received from the thoracoscope and the CLM, the CLM being displayed on the user interface as a picture-in-picture, a side-by-side view, or as a superimposition such that one or more areas of interest identified in the pre-operative plan are observable on the display.
Friedlander teaches receiving image data from an endoscope (which can be a thorascope) and displaying live real endoscopic images as the operator maneuvers the endoscope within the body organ (equivalent to a surgical site) superimposed on virtual 3D organ systems (equivalent to CLM) with icons marking regions of interest (equivalent to areas of interest; [0177]), and including a location within a body cavity of the patient where the images were taken using an auto-reporting function ([0168] and Fig. 42; see Fig. 42 for “lower 1/3 of esophagus”, which is a location within a body cavity of the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Calhoun to display the superimposed images and location data of Friedlander with the motivation to improve time and safety in endoscopic procedures, as recognized by Friedlander in [0096].
Response to Arguments and Amendments
Applicant’s arguments and amendments filed November 17, 2020 have been fully considered and are addressed below.
Regarding 112, the rejection for claim 2 has been withdrawn in light of the amended claim language.
Regarding 101, Applicant argues that the instant claims are directed to patentable subject matter under Step 2B because they integrate the judicial exception into a practical application.  Applicant further posits that the steps outlined in the instant claims, which collect data, including at least two forms of image data, from several sources and culminate in the display of that data provides a practical application of any judicial exception that the Office believes is recited in the instant claims.  Examiner respectfully disagrees.  The conclusory remarks made by Applicant are not corroborated by 
Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); 
Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); 
Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer 
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).   
For the reasons as stated above, Examiner respectfully submits that Applicant’s arguments are not persuasive, and thus the 101 rejection is sustained.
Regarding 103, Applicant argues that neither Miga nor Mundy teach the limitation of determining “a location within a body cavity of the patient where the images of the patient’s anatomy were taken” in claims 1 and 13.  Applicant further argues that because Miga and Mundy are directed to extra corporeal imaging techniques, rather than in vivo imaging, they cannot determine a location where the images were acquired.  Examiner respectfully disagrees.  There is nothing in the claim limitation that mandates the use of an in vivo method of image acquisition, or precludes other forms of image acquisition from being used.  Furthermore, Mundy [0026]-[0027] teach how tissue characterization and organ region identification can be performed as part of the imaging process using image data acquired with devices such as CT scanners or other x-ray devices.  The use of extra corporeal imaging techniques does not prevent the determination of a location where the images were acquired.
Regarding claim 21, the rejection has been updated to specifically address the amended claim language.  Please see the rejection for claim 21 above.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion





























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686